Because the findings issued by the Property Valuation and Review Division are inadequate, this ease must be reversed and remanded. See Corrette v. Town of St. Johnsbury, 140 Vt. 315, 437 A.2d 1112 (1981) ; Schweizer v. Town of Pomfret, 134 Vt. 436, 365 A.2d 134 (1976); Bookstaver v. Town of Westminster, 131 Vt. 133, 300 A.2d 891 (1973).
“The Board has an affirmative duty to make specific findings [of fact regarding] the comparable properties. It is clearly insufficient and constitutes reversible error to merely state, as it did, that it ‘checked’ the comparable properties.” Schweizer, supra, 134 Vt. at 437, 365 A.2d at 135.